Citation Nr: 1701934	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Ohio Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

When this case was last before the Board in November 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's colon cancer was not present in service or until many years thereafter, is not etiologically related to service, to include presumed herbicide exposure, and is not etiologically related to his service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded an appropriate VA examination in relation to his claim.  In addition, he testified before the undersigned Acting Veterans Law Judge at a hearing in August 2015.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Whenever the United States Secretary of Veterans Affairs (Secretary) determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2014). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2014). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against this association.  38 U.S.C.A. § 1116(b)(3) (West 2014). 

Colon cancer is not among the diseases specified in 38 U.S.C.A. § 1116.  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of colon cancer in humans.  Furthermore, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  This list includes colon cancer.  See Notice, 75 Fed. Reg. 32540 (June 8, 2010); see also Notice, 75 Fed. Reg. 81332 (Dec. 27, 2010); Notice, 77 Fed. Reg. 47924 (Aug. 10, 2012); and Notice, 79 Fed. Reg. 20310 (Apr. 11, 2014). 

The U.S. Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).

Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran has claimed entitlement to service connection for colon cancer.  He avers that the condition was either incurred in service, including by his exposure to herbicides while in Vietnam, or was caused or aggravated by his service-connected prostate cancer.  The record shows the Veteran served in the Republic of Vietnam during the Vietnam War.  As such, in-service exposure to herbicides has been conceded.

The Veteran's STRs show he indicated no history of stomach, liver, or intestinal troubles, piles, or rectal disease on his June 1965 or June 1968 reports of medical history, at entry and separation, respectively.  In addition, clinical evaluations were marked as normal at entry and separation.  The STRs otherwise are negative for any complaints or treatment relating to colorectal symptoms during service.

Post-service medical records show the Veteran was diagnosed with prostate cancer in January 2005 and underwent external beam radiation therapy, which was completed in August 2005.  The Veteran was granted service connection for residuals of prostate cancer in a November 2006 rating decision.  

The Veteran underwent a colonoscopy in February 2006, which revealed a large fungating polyp, which was diagnosed variously as villous adenoma of the cecum and fungating mass of the cecum.  Surgery was performed in August 2006 to remove the mass.  Subsequent laboratory testing showed the mass had been colon cancer.

Pursuant to the Board's November 2015 remand, the Veteran was afforded a VA examination in January 2016.  The examiner noted the Veteran's colon cancer diagnosis, but concluded the condition was less likely than not related to the Veteran's service, to include exposure to herbicides, and was less likely than not causally related to his service-connected prostate cancer, to include radiation treatment.  In this regard, the examiner first stated that a review of the Veteran's STRs showed he had not been evaluated or treated for symptoms or signs of colorectal cancer while in active service or within a year following discharge.  The examiner noted colon cancer was first diagnosed following the Veteran's report of bright red blood in his stool in January 2006.  The examiner then cited medical literature to the effect that there was insufficient evidence to determine whether there was any association between exposure to herbicides and colorectal cancers.

The examiner next noted June 2006 records documenting a VA oncologist's explanation to the Veteran that his colon polyp had not been caused by radiation used to treat his prostate cancer, since the polyp was too large to have developed only since his radiation.  The examiner then stated that according to medical literature, prostate cancer generally metastasizes to bone and brain, not the colon.  As such, the examiner stated the Veteran's colon cancer had been the result of an adenomatous polyp, and not metastasis from his prostate cancer.  The examiner acknowledged the Veteran's colon cancer was identified in close temporal proximity to his treatment with external beam radiation for his prostate cancer.  She further stated that medical literature confirmed there was a weakly positive correlation between external beam radiation treatment for prostate cancer and subsequent development of colorectal cancer.  However, she went on to explain that development of a polyp described as a fungating mass in cecum would take considerably longer than the weeks or months between the Veteran's external beam radiation treatment and the onset of bright red blood in his stool which led to the colon cancer diagnosis.

Upon a review of the entire record, the Board has determined the Veteran's claim must be denied.  In this regard, the Board notes there is no medical evidence linking the Veteran's colon cancer diagnosis to service, to include his presumed herbicide exposure.  Instead, the first indication of colon cancer appears in January 2006, more than 35 years following the Veteran's discharge from service.  In addition, there is no medical evidence of record linking the Veteran's colon cancer to his service-connected prostate cancer, to include radiation treatment.  Instead, the sole medical evidence of record addressing these issues, the January 2016 VA examination report, weighs against the Veteran's claim.  

Although the Veteran may sincerely believe his colon cancer was incurred in military service, or alternatively was caused by his service-connected prostate cancer and subsequent radiation treatment, the Board finds the Veteran's lay opinion concerning these matters, which require medical expertise, is outweighed by the expert VA medical opinion weighing against the claim.

In reaching its decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence weighs against the claim.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for colon cancer is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


